Title: To George Washington from David Humphreys, 20 January 1787
From: Humphreys, David
To: Washington, George



My dear General
New Haven [Conn.] Jany 20th 1787

I am indeed much flattered by the private and confidential communications contained in your favor of the 26 of Decr. I trust; on the present critical & momentuous occasion, by disclosing the very sentiments of my soul without reservation; I shall not render myself less deserving of your confidence, or worthy a place in your friendship.
As Colonel Wadsworth will be the bearer of this, I shall not be so minute in detailing the state of affairs in this quarter of the Union, as might otherwise have been requisite. He is so well acquainted with the feelings & politics that I shall principally refer you to him.
So near the scene of tumult as I have been, accounts are different concerning the respectability or contemptability of the persons & numbers who compose the mob. It seems next tuesday (the 23d) is fixed upon to produce some decision respecting the force in favor, or opposition to Government. The Court is then to set at Worcester—The Executive has ordered out 4000 Militia to support the Court & to be embodied thirty days—Liberal private subscriptions have been made to facilitate the expedition—Generals Lincoln & Sheppard are to command. It is said, if the Insurgents should not appear, the force in arms is to progress Westward, apprehend the Leaders, and assist in reestablishing Government. This may bring matters to serious extremities—I think it a good plan, unless by its secresy it should too much resemble another Penobscot expedition.

I have lately had an opportunity of conversing with several of the first characters from the neighbouring States. These Gentlemen, viz., Messrs Duane, Chancellor Livingston, Egbert Benson, Judges Yates[,] Haring & Smith—from New York—with Messrs Lowe, King, Parsons & Judge Sullivan from Boston, were Commissioners for settling the boundaries between the two States. They seemed to be all of opinion that something must be done, but what that something was appeared to baffle their deepest penetration. It is however worthy remark that Mr King, Mr Sedgwick & several others (I believe I might say John Jay) who have been mortally opposed to the Cincinnati, now look with considerable confidence to that quarter for our political preservation.
As to a Convention, it has not until lately engrossed but little share in the conversation here. I am induced to expect the only good it can do, will be to demonstrate to the People, that a number of characters in whom they repose confidence, believe seriously we cannot remain as a nation much longer, in the present manner of administering our actual Government. The evil appears to me to consist more in the untowardly dispositions of the States, (who make no hesitation in palpably violating the Confederacy whenever it suits their interest) rather than in the form of our national Compact as it exists on paper. What is to be done to cure these dispositions? We may have what forms we please, but without coertion, they are idle as the wind. Now let us enquire what effect may probably be produced from the Convention. In the first place there is a diversity of sentiment respecting the legality & expediency of such a Meeting. Those who are opposed to the measure say there cannot be a full representation of the People for revising the Confederation, because the freemen at large have not been consulted in any instance; and because the Legislatures who appoint Deputies, are not authorised by their Constituents to make such appointment. Others suppose a Convention to be an interference with, not an usurpation of the functions of Congress, and that, if any recommendations are to go to the People, they should originate with Congress. But neither of these is the reason, why those members of our Assembly, who are perfectly fœderal in their policy, did not urge that the subject should have been taken up & an appointment made. The reason was, a conviction that the persons who

would be elected, were some of the most antifœderal men in the State, who believe or act as if they beleived that Congress is already possessed of too unlimited powers, and who would wish, apparently, to see the Union dissolved. These Demagogues really affect to persuade the people (to use their own phraseology) that they are only in danger of having their liberties stolen away, by an artful, designing Aristocracy. This jealousy, I presume, exists in some other Governments. I do not learn that Commissioners have been appointed from any of the New England States. Some of the Assemblies will not convene before May, unless called on an extraordinary emergency. So that it is almost certain that the Convention will be but partial in point of representation. But should it be compleat, and should the members be unanimous in recommending, in the most forcible, the most glowing, the most pathetic terms which language can afford, that it is indispensable to the salvation of the Country, Congress should be cloathed with more ample powers—I am as confident as I am of my own existence, the States will not all comply with the recommendation. They have a mortal reluctance to divest them selves of the smallest attribute of independent, seperate Sovereignty. The personal character of yourself & some other Gentlemen would have a weight on individuals—but on democratic Assemblies & the bulk of the People, your opinions & your eloquence would be “triffles light as air.” After the abominable neglects, with which your recommendations of the Army have been treated; he must indeed have faith to remove mountains, who can believe in the good dispositions of the Country. We are already nearly ruined by believing too much—We have believed that the Citizens of the United States were better than the rest of the world; and that they could be managed in Society without compulsion.
In effect, I conceive that, if the Confederation should not meet with a speedy dissolution, Congress must & will gradually & imperceptably acquire the habits & the means of enforcing their decisions—But if the people have not wisdom or virtue enough to govern themselves, or what is the same thing to suffer themselves to be governed by men of their own election; why then I must think it is in vain to struggle against the torrent, it is in vain to strive to compel mankind to be happy & free contrary to their inclination. The mobility, in that case, or rather their jealous & factious Leaders will produce a crisis of a different

nature. All that Patriots & good men can do, will be to wait events, to foresee as far as may be, & make the best of them.
I have dilated thus largely on the general subject, to shew that I concur fully in sentiment with you, concerning the inexpediency of your attending the Convention. This is also the decided opinion of our friend Colo. Trumbull, with whom I have been since the receipt of your letter on purpose to take his advice (he begs his best respects may be presented to you).
As to your particular & private reasons against attending, they are clearly sufficient to convince any reasonable man of the propriety & consistency of your conduct.
1st You declared, on resigning your Commission that you would not interfere again with public affairs. Should a period ever arrive (& probably it may) when this declaration ought to be dispensed with: the Crisis is certainly not yet come.
2ndly You may urge with peculiar propriety Your private affairs, & a right to enjoy the remainder of life in tranquillity.
3dly You have happily excused yourself, for substantial reasons, from attending the General Meeting of the Cincinnati. This ought to be considered as an addional apology. Your declining to attend that Meeting, will not (under the present circumstances) be considered in an unfavorable light by any description of Men. But should you afterwards attend the Convention, it would more than probably produce uneasiness among the Officers in general, & evidently give an occasion to a certain Class to represent your conduct as influenced by ambition on one hand; & as discovering a derilection of your old friends, on the other.
4thly The result of the Convention may not be perhaps so important as is expected: in which case your character would be materially affected. Other people can work ⟨up⟩ the present scene. I know your personal influence & character, is, justly considered, the last stake which America has to play. Should you not reserve yourself for the united call of a Continent entire?
5thly—If you should attend on this Convention & concur in recommending measures, which should be generally adopted, but opposed in some parts of the Union; it would doubtless be understood that you had, in a degree, pledged yourself for their execution. This would at once sweep you back, irretreivably, into the tide of public affairs.
One feels such a lassitude & inaccuracy in attempting to unbosom

himself in writing, as makes him much less explicit & clear than he would be in an oral communication. Was I only at a moderate distance, I should endeavour to communicate verbally many sentiments respecting circumstances & characters, which must now be suppressed.
Mr Trumbull, Mr Barlow & myself have written a good number of peices in prose & verse on political subjects; we have the satisfaction to find that they are reprinted in more papers & read with more avidity than any other performances. I enclose two late papers, which contain specimens of poetry, from which some judgment may be formed of our various exertion & manner of execution. Pointed ridicule is found to be of more efficacy than serious argumentation. Entreating you will be pleased to present my best Compliments & wishes to Mrs Washington & the family I have the honor to be my dear General Your sincere friend & Hble Servant

D. Humphreys


P.S. When I came from York Town with the Standards &c. I recd 100 Dollars, by your Warrant from the Military Chest, to defray my expences. I took vouchers for the expenditure at the time; but on settling my accounts with the Pay Mastr Genl they were not called for—they are now misplaced or lost—As the Public is again indebted to me, I shall have occasion for a Certificate of the ⟨truth⟩ of the enclosed Sketch—& will thank you for it.

